— Order, Family Court, New York County (George L. Jurow, J.), entered July 5, 1990, which placed all three children in the custody of the Commissioner of Social Services for a period of one year, after finding that appellant had sexually abused three-year old Estina W., and derivatively abused Malik S. and Elona U., unanimously affirmed, without costs.
The petition originally filed charged Marie U., the natural mother of all three children, and appellant, the natural father of Elona, with abuse and neglect. A finding of neglect was also made against Marie U., who has not appealed from that order. Appellant’s sole contention on appeal is that there was insufficient evidence to corroborate Estina’s out-of-court statements alleging that he had sexually abused her. We find that the charge was proven by a preponderance of the evidence, and that Estina’s repeated allegations, which are significant in themselves due to her young age (Matter of Nicole V., 71 NY2d 112, rearg denied sub nom. Matter of Francis Charles W., 71 NY2d 890), were sufficiently corroborated by the medical records indicating trauma and viral lesions around the vagina, as well as the testimony of the doctor who examined her that her hymen was not intact. Such evidence is commonly accepted as corroboration in this type of proceeding (see, e.g., Matter of Dutchess County Dept. of Social Servs. [George K], 135 AD2d 631, lv denied 72 NY2d 802). In addition, the doctor testified that Estina exhibited behavior commonly associated with children who have been sexually abused, providing yet further corroboration of Estina’s allegations (Matter of Nicole V., supra, at 120-121). Concur — Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.